PER CURIAM.
The plaintiff brought this action at law to recover for work and labor performed at the request and for *85the benefit of the defendant. A jury was waived and the matter tried to the court. The court rendered judgment for the plaintiff and the defendant appeals.
The sole issue presented on appeal is whether the evidence will support the judgment. This being an action at law
“the evidence must be viewed in the light most favorable to plaintiff. Plaintiff is entitled to every reasonable inference which can be drawn from the evidence. It is not for this court to weigh conflicting evidence or to substitute its judgment on a question of fact for that of the jury. When a cause has been properly submitted to a jury, its verdict is conclusive if there is any substantial evidence to support it. * * *” Clemens v. Smith, 170 Or 400, 402, 134 P2d 424.
This rule of law applies with equal force to an action at law where a jury is waived and the matter is heard by the court. Bruun v. Madden et ux, 219 Or 476, 347 P2d 844; Blakeley v. First National Bank, 151 Or 655, 51 P2d 1034.
We have carefully examined the evidence in the record. It would serve no useful purpose to the profession for us to set forth this evidence. There are conflicts in the testimony. There is substantial evidence to support the findings. Since we may not substitute our judgment for that of the trier of fact, the judgment must be affirmed.